Exhibit 10.2

Cascade Microtech, Inc.

2007 Executive Compensation Plan

for the Six-Month Period Ending June 30, 2007

Participants

Eric Strid

Chief Executive Officer and President

Steven Sipowicz

Chief Financial Officer, Vice President of Finance, Treasurer and Corporate
Secretary

John Pence

Vice President and General Manager, Engineering Products Division

Willis Damkroger

Vice President and General Manager, Production Probe Division

Bruce McFadden

Vice President, Corporate Development

 

Performance Criteria

Bonuses for these participants are calculated on a percentage of their base
salary based on attainment of planned levels of net income, operating income and
divisional revenue.  Determinations as to whether the performance targets have
been met are made quarterly.

This table lists the portion of the total bonus payout that is based on the
different performance measures, for each executive:

 

Net income

 

Operating
income

 

Engineering
products
revenue

 

Production
probes
revenue

 

Quarterly
Objectives

 

Chief Executive Officer

 

30

%

30

%

10

%

10

%

20

%

Chief Financial Officer

 

30

%

30

%

10

%

10

%

20

%

VP Engineering Products

 

—

 

60

%

20

%

—

 

20

%

VP Production Probe

 

—

 

60

%

—

 

20

%

20

%

VP Corporate Development

 

—

 

60

%

10

%

10

%

20

%

 

The payout for the operating income and net income portion will be:

·                  100% payout for achievement of 100% of the planned
consolidated operating income and net income (“target”)

·                  Linear from 50% payout for operating income and net income at
50% of target to 100% payout at 100% of target and higher

·                  Zero for operating income and net income below 50% of target

The payout for the product line revenue portion will be:

·                  100% payout for achievement of 100% of the planned respective
consolidated product line revenue (“target”)

·                  Linear from 0% payout for product line revenues at 50% of
target to 200% payout at 150% of target

·                  200% payout for product line revenues above 150% of target

·                  Zero for product line revenues below 50% of target

The payout for objectives will be proportional to the fraction of objectives
completed. The CEO is the final arbiter of such completion status. A set of
objectives is formulated by a consensus of the management team for each
executive at the beginning of each quarter.


--------------------------------------------------------------------------------